Citation Nr: 0604746	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
disabling for a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1999 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for a panic disorder and 
assigned a 30 percent disability evaluation, effective August 
7, 2001.

In January 2004, the Board granted the veteran's claim of 
entitlement to an increased initial evaluation and assigned a 
disability rating of 50 percent for his panic disorder.

In November 2004, the Secretary and the veteran moved the 
United States Court of Appeals for Veterans Claims (Court) to 
vacate in part and remand the case to the Board for further 
appellate review, consistent with the items specified in the 
Joint Motion.

In December 2004, the Court ordered that the motion for 
remand be granted and that part of the January 2004 Board 
decision, wherein the Board denied entitlement to an 
evaluation in excess of 50 percent for a panic disorder, be 
remanded to the Board for compliance with the instructions in 
the Joint Motion.

In February 2005, the Board remanded this case to the Appeals 
Management Center (AMC) for further adjudication.

In September 2005, the AMC issued a rating decision that 
increased the veteran's initial evaluation for a panic 
disorder from 50 percent to 70 percent disabling, effective 
August 7, 2001.  As this award is not considered to be a full 
grant of the benefits sought on appeal, the claim is still 
considered to be in appellate status.



FINDINGS OF FACT

1.  Prior to June 30, 2005, the veteran's panic disorder was 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

2.  From June 30, 2005, the veteran's panic disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

3.  From June 30, 2005, the manifestations of a panic 
disorder rendered the veteran unable to obtain or maintain 
employment.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent evaluation for a 
panic disorder from August 7, 2001 have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Codes 9412, 9435 (2005).

2.  The schedular criteria for a 100 percent evaluation for a 
panic disorder from June 30, 2005 have been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Codes 
9412, 9435 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA prior to the initial decision on the claim 
in March 2002.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

The RO issued the veteran a letter compliant with all the 
requirements of the VCAA for a service connection claim, 
presumably after receipt of the veteran's claim.  However, 
the VCAA letter was not dated.  Later, in March 2005, the AMC 
issued the veteran a letter regarding his claim for an 
increased initial evaluation for his panic disorder.

The AMC informed the veteran in the March 2005 VCAA letter 
about the information and evidence that was necessary to 
substantiate a claim for an increased initial evaluation for 
a panic disorder.  Specifically, the letter stated that for 
the veteran to establish entitlement to an increased initial 
evaluation, the evidence needed to show that his service-
connected disability had become worse.

In addition, the AMC informed the veteran in the March 2005 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The AMC also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the AMC 
requested the veteran provide evidence that showed that his 
service-connected panic disorder had increased in severity.  
This evidence could consist of statements from the veteran's 
doctors containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The veteran was also informed that 
he could submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.

The March 2005 letter also requested that the veteran provide 
any evidence in his possession that pertained to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims folder 
and were reviewed by the RO, the AMC and the Board, in 
connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a statement of the case 
(SOC) and supplemental statements of the case (SSOCs) which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case. 


II.  Background

The veteran served on active duty in the United States Navy 
from May 1999 to August 2000.  

The veteran was released from service prior to the expiration 
of his commitment due to an inability to adjust to military 
life.  He filed his original claim of entitlement to service 
connection for a panic disorder in August 2001.

In support of his claim, the veteran submitted private 
treatment and hospitalization records and correspondence 
dated in 2001, referable to psychiatric symptomatology 
variously diagnosed as panic disorder, anxiety, and 
depression.  The veteran was noted to suffer from unexplained 
weight loss, appetite change, panic attacks, marked fatigue, 
difficulty sleeping and other psychological difficulties.  He 
was noted as having multiple psychosomatic symptoms, probably 
stemming from an anxiety disorder.

A special VA psychiatric examination of the veteran was 
conducted in February 2002.  The veteran reported an 18 month 
history of panic attacks that began during service.  He 
reported treatment by the VA subsequent to service with 
medications that had lowered his anxiety levels so as not to 
feel that he was going to die.  He instead maintained a lower 
constant level of anxiety.  He stated that his panic attacks 
had been reduced from several times per day, to going several 
months without having panic attacks at all.  However, the 
side effects of the medication administered to the veteran 
were considered intolerable and he ceased taking it.

On mental status examination, the veteran maintained good eye 
contact.  He was relaxed and described his mood as okay.  His 
speech was of a normal rate, rhythm and cadence.  His thought 
processes were logical, organized and goal-directed.  Thought 
content was devoid of any attenuation to internal stimuli, 
denial of any history of the same, denial of any delusions, 
any current suicidal or homicidal ideations, plans or intent 
and denial of any past symptoms of obsessive-compulsive 
disorder or mania.  Insight and judgement were good.  The 
primary diagnostic impression was panic disorder.  The 
examiner noted that the veteran was subject to the stresses 
of daily living with psychological impairment.  The veteran's 
Global Assessment of Functioning (GAF) score was recorded as 
45.  Given the veteran's level of functioning in the past and 
his ability to complete naval intelligence training that was 
quite vigorous, it was the examiner's belief that when the 
veteran's symptoms subsided, he was capable of functioning at 
a very high level, perhaps as high as 85.  

The examiner concluded that the veteran had been accurately 
diagnosed by the VA as having panic attacks and that in fact 
he had responded well to medication with near total remission 
of symptoms with only a mild residual being left when he was 
on such medication.  However, the veteran's caregivers had 
yet to find a medication that he could tolerate and stay on 
for the long-term.  The veteran noted difficulty with school, 
daily living and interaction with others without medication.  

In January 2004, the Board increased the veteran's disability 
rating from 30 percent to 50 percent disabling.  The veteran 
later appealed the Board's decision to the Court.  In 
November 2004, the Secretary and the veteran moved the United 
States Court of Appeals for Veterans Claims (Court) to vacate 
in part and remand the case to the Board for further 
appellate review, consistent with the items specified in the 
Joint Motion.  In December 2004, the Court ordered that the 
motion for remand be granted and that part of the January 
2004 Board decision, wherein the Board denied entitlement to 
an evaluation in excess of 50 percent for a panic disorder, 
be remanded to the Board for compliance with the instructions 
in the Joint Motion.

Also in December 2004, the veteran submitted two letters from 
professors at Ohio State University.  Both statements 
indicated that the veteran was unable to maintain consistent 
attendance due to his panic attacks.  The veteran also 
submitted a letter of termination from Bally Total Fitness, 
wherein he was terminated for being absent from work without 
excuse.

Private medical records from H.M.C., dated in August 2001, 
indicated that the veteran was treated for other unrelated 
medical conditions, but noted that the veteran also suffered 
from panic attacks.

In January 2005, a psychiatry initial evaluation from the VA 
Medical Center (VAMC) in Columbus, Ohio, noted that the 
veteran suffered from a panic disorder, but did not suffer 
from agoraphobia.  The veteran denied hallucinations and 
delusions.  His speech was coherent and logical and he was 
oriented in all spheres with a good memory.  He demonstrated 
no suicidal or homicidal thoughts or plan.  He voiced no 
pain.  The veteran's GAF score was recorded as 65.

In February 2005, the Board remanded this claim for further 
development.

A VA mental disorders examination was conducted in June 2005.  
Upon mental status examination, the veteran was alert and 
oriented times three.  He was casually dressed and was 
unshaven and his hair was unkempt.  His mood was down, affect 
was restrictive, and his speech was soft and inaudible at 
times.  He was cooperative with the interview and his thought 
process was coherent and goal-directed.  He did not indulge 
any suicidal or homicidal or auditory or visual 
hallucinations.  The veteran's multiaxial assessment was as 
follows:

	Axis I:		Panic disorder.
	Axis II:	Borderline personality traits in remission.
	Axis III:	Deferred.
	Axis IV:	Financial problems, unemployment.
	Axis V:	Global assessment of functioning = 41.

The examiner summarized that the veteran's history was 
suggestive of panic disorder.  No other psychiatric disorder 
was found.  The veteran was functioning at a GAF score of 41 
due to his panic disorder.  He had serious impingement in 
occupations, social and school functioning because of his 
panic attacks.  He was unable to work and did not have any 
friends; he was housebound.  He was not able to complete 
school or work because of the panic attacks.  In the 
examiner's opinion, the veteran was not employable due to his 
panic attacks.  Historically, he was not able to hold jobs 
more than a few months due to his absenteeism.  He had panic 
attacks of such intensity that it was crippling to him in 
many ways.

In a rating decision dated September 2005, the AMC increased 
the veteran's award from 50 to 70 percent disabling for his 
panic disorder.


III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

Service connection was originally granted in March 2002, with 
an evaluation of 30 percent disabling.  A Board decision of 
January 2004 increased the veteran's assignment from 30 
percent to 50 percent disabling.  In September 2005, the AMC 
issued a rating decision that increased the veteran's 
disability evaluation to 70 percent disabling, effective 
August 2001.

The veteran's panic disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9412 (2005).  Under that code:

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9412 (2005).  The psychiatric symptoms listed in 
these criteria are not exclusive, but are examples of typical 
symptoms for the listed ratings.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

As noted by the Court, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id. A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.


IV.  Reasons and Bases

The veteran contends that his service-connected panic 
disorder is more severe than contemplated by his current 70 
percent disability rating.

The Board finds that prior to June 30, 2005, the evidence 
shows a disability picture commensurate with a 70 percent 
rating under 38 C.F.R. § 4.130, DC 9412 (2005).  As noted 
above, in order to receive 100 percent disability for his 
panic disorder, the evidence of record must demonstrate that 
the veteran suffers from total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.

In support of the veteran's claim are the letters submitted 
by the veteran from two of his professors at Ohio State 
University.  These letters demonstrate that the veteran was 
unable to attend his classes with regularity, and as a 
result, he was not able to complete his education.  
Additionally, the veteran submitted a copy of his termination 
letter from Bally Total Fitness for his inability to come to 
work.  

The VA mental disorders examination conducted in February 
2002 revealed that the veteran was relaxed and described his 
mood as okay.  His speech was of a normal rate, rhythm and 
cadence.  His thought processes were logical, organized and 
goal-directed.  Thought content was devoid of any attenuation 
to internal stimuli, denial of any history of the same, 
denial of any delusions, any current suicidal or homicidal 
ideations, plans or intent and denial of any past symptoms of 
obsessive-compulsive disorder or mania.  Insight and 
judgement were good.  The veteran's Global Assessment of 
Functioning (GAF) score was recorded as 45.  Given the 
veteran's level of functioning in the past and his ability to 
complete naval intelligence training that was quite vigorous, 
it was the examiner's belief that when the veteran's symptoms 
subsided, he was capable of functioning at a very high level, 
perhaps as high as 85.  

The psychiatry note from the Columbus VAMC dated in January 
2005, indicated that the veteran denied hallucinations and 
delusions.  His speech was coherent and logical and he was 
oriented in all spheres with a good memory.  He demonstrated 
no suicidal or homicidal thoughts or plans.  The veteran's 
GAF score was recorded as 65.  Thus, initially from August 7, 
2001, based on the initial VA evaluation in February 2002 and 
other supporting evidence, the veteran's panic disorder was 
more nearly indicative of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Having determined that the veteran did not meet the criteria 
for the next higher evaluation of 70 percent from August 7, 
2001, the Board must now determine whether the veteran's 
panic attacks are productive of a higher level of impairment 
than that contemplated in the assigned 70 percent evaluation 
as of June 30, 2005.

The Board finds that the veteran's panic disorder is 
productive of total social and industrial impairment from 
June 30, 2005.  The record shows that the VA mental disorders 
examination conducted in June 2005 demonstrated a decline in 
the veteran's mental health.  The examiner concluded that the 
veteran was functioning at a GAF score of 41.  The veteran 
was noted to have serious impingement in occupational, social 
and school functioning because of his panic attacks.  He is 
unable to work and does not have any friends; he is 
housebound.  He is not able to complete school or work due to 
his panic attacks and in the examiner's opinion, he was not 
employable, secondary to his panic attacks.  Thus, the 
criteria for a 100 percent evaluation were more nearly 
approximated from June 30, 2005.  For the foregoing reasons, 
the Board finds that a 100 percent schedular evaluation is 
warranted for panic attacks from June 30, 2005, as the 
criteria have been more nearly approximated from that date.  
See 38 C.F.R. § 4.7 (2005).

As noted previously, it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiner's summary that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 100 percent evaluation as of June 30, 2005.  
See Mauerhan, 16 Vet. App. at 442.

ORDER


Prior to June 30, 2005 an initial rating in excess of 70 
percent for panic attacks is denied.

An initial rating of 100 percent for panic attacks is granted 
from June 30, 2005, subject to the regulations governing the 
payment of monetary awards.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


